DODGE, District Judge.
I have held in an opinion in this case •dated March 30, 1909 (181 Fed. 983), that the Northam must be considered a vessel for the purposes of this petition; but on the facts found by the master it can hardly be said that the ordinary rule for ascertaining the market value of a vessel is possible of application in her case. Evidently in the ordinary market for vessels she had no value, for the reasons stated by the master, and, instead of directing the inquiry to the market value, it was necessary to resort to other methods of appraisal.
The master has taken the total value of the material contained in her, has deducted the total expense of breaking her up and getting the material out, and has allowed the balance of $413.79, then remaining, as her value for the purposes of this case. ' I am unable to see why this method of arriving at her value is not proper and just under the circumstances.
I think that the master was right in excluding -the value of the dummy engine on board the Northam at the time of the alleged dam*986áge done by her. This was no' part of her tackle, apparel, or furniture. It never had' been, and could not be, of any use in navigating her. It was not, and never had been, on board her for any such purpose.
The exceptions must be overruled, the master’s report confirmed, and the petitioner ordered to stipulate in the sum of $413.79 as the value of his interest in the vessel.